Title: Thomas Jefferson to Charles Simms, 5 June 1816
From: Jefferson, Thomas
To: Simms, Charles


          
            Sir
             Monticello June 5. 16.
          
          I wrote to you on the 2d inst. in answer to yours of May 25. and requested you to forward the 4. cases of wine from mr Cathalan to Richmond to the address of Messrs Gibson & Jefferson of that place, and to be so good as to drop me a line of information of the duties & charges which should be remitted immediately. since that mr Cathalan’s invoice is come to hand, of which I now inclose a copy, not knowing whether our duties may not be ad valorem on non-enumerated wines. I also add t an extract from his letter requesting a return of his acquit à caution, and, to save you all possible trouble of returning it, if you will be so good as to put it under cover to me I will undertake that office. I presume there is a French Consul in Alexandria who will certify the landing of the wine, and if you will add his fee of office (if any) to the bill of duties & costs to be sent to me all shall be remitted together. I pray you to accept the assurance of my great respect & esteem.
          Th: Jefferson
        